 508310 NLRB No. 65DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The International Ladies' Garment Workers' Union and its localsare represented jointly in this proceeding and all references to the
Petitioner ILGWU refer collectively to the international and the
locals.2Inasmuch as the record contains no commerce information per-taining to Maramount Corp., we shall remand the Maramount peti-tion, Case 29±RC±6754, to the Regional Director for the limited pur-
pose of reopening the record to receive such evidence concerning the
Board's jurisdiction. Thereafter, the Regional Director shall take fur-
ther appropriate action consistent with this decision.Maramount Corp. and Plastic, Metal, Novelty andAllied Workers Union, Local 132±98, ILGWU,
AFL±CIOB.J. Paper Products, Inc. and International Ladies'Garment Workers' Union, AFL±CIO, Peti-
tionerDurlacher Co. and International Ladies' GarmentWorkers' Union, AFL±CIO, PetitionerLiberty House Trading Corporation and Inter-national Ladies' Garment Workers' Union,
AFL±CIO, Petitioner3A.G.F. Sports, Ltd. and International Ladies' Gar-ment Workers' Union, AFL±CIO, PetitionerGel Spice Company, Inc. and International Ladies'Garment Workers' Union, AFL±CIO, Peti-
tionerLynch Novelty, Inc. and Embroidery, Belt and Al-lied Workers' Union, Local 66±40 ILGWU,
AFL±CIO, PetitionerNova Clutch, Inc. and Local 810, InternationalBrotherhood of Teamsters, AFL±CIO, Peti-
tionerMarlin Steel Products Co. and Plastic, Metal, Nov-elty and Allied Workers Union, Local 132±98,
International Ladies' Garment Workers'Union, AFL±CIO, PetitionerThree Sisters Apparel Corp. and International La-dies' Garment Workers' Union, AFL±CIO, Pe-
titionerBedford Cutting Mills and International Ladies'Garment Workers' Union, AFL±CIO, Peti-
tionerNova Clutch, Inc. and Local 810, InternationalBrotherhood of Teamsters, AFL±CIO, Peti-
tionerNew York Metropolitan Employer Association andInternational Ladies' Garment Workers'
Union, AFL±CIO, PetitionerWilliamsburgh Trade Association and InternationalLadies' Garment Workers' Union, AFL±CIO,
Petitioner. Cases 29±RC±6754, 29±RC±6760, 29±RC±6762, 29±RC±6781, 29±RC±6782, 29±RC±
6783, 29±RC±6784, 29±RC±6799, 29±RC±7168,
29±RC±7172, 29±RC±7173, 29±RC±7481, 29±
RC±7556, and 29±RC±7557February 19, 1993DECISION, ORDER, AND DIRECTION OFELECTIONSBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTUpon petitions duly filed under Section 9(b) of theNational Labor Relations Act, a hearing was held be-
fore Hearing Officers Rhonda Schectman, Luis A. St.
Bernard, and Arthur Eisenberg on various dates be-tween April 8, 1987, and January 3, 1991. Followingthe hearing and pursuant to Section 102.67(h) of the
National Labor Relations Board's Rules and Regula-
tions, this proceeding was transferred to the Board for
decision. Thereafter, briefs were filed by the Petitioner
ILGWU,1the Williamsburgh Trade Association(WTA), and various Employers.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has reviewed the hearing officers' rulingsand finds that they are free from prejudicial error. The
rulings are affirmed.On the entire record in this case, the Board findsI. THEBOARD
'SJURISDICTION
The Williamsburgh Trade Association is a multiem-ployer group composed of garment and textile manu-
facturers, and other manufacturing and nonmanufac-
turing enterprises, located in New York and New Jer-
sey. During the 12-month period preceding the com-
mencement of the hearing in this case, a representative
period, the Williamsburgh Trade Association had
member-employers that purchased and received sup-
plies valued in excess of $50,000 directly from points
outside the State in which the member-employer was
located. At some point during the pendency of this
proceeding, all of the individual employers listed in the
caption above were members of the Williamsburgh
Trade Association, with the exception of the three em-
ployers listed below.A.G.F. Sports, Ltd. is a sewing contractor in the la-dies' apparel industry. During the 12-month period
preceding the commencement of the hearing in this
case, a representative period, A.G.F. Sports, Ltd. per-
formed services valued in excess of $50,000 for em-
ployers meeting the Board's jurisdictional standards.Liberty House Trading Corporation is a cutting con-tractor in the women's apparel industry. During the 12-
month period preceding the commencement of the
hearing in this case, a representative period, Liberty
House Trading Corporation performed services valued
in excess of $50,000 for employers meeting the
Board's jurisdictional standards.2On the basis of the facts set forth above, we findthat the Williamsburgh Trade Association, A.G.F.
Sports, Ltd., and Liberty House Trading Corporation 509MARAMOUNT CORP.3Teamsters Local 810 has only petitioned for representation of theemployees of Nova Clutch; all other petitions in this proceeding
have been filed by the ILGWU.4Local 17±18 has intervened in all of the cases involved in thisproceeding.5Teamsters Local 723 is the Intervenor in Gel Spice Company,Case 29±RC±6783, only. At the hearing, Petitioner ILGWU and In-
tervenor Local 17±18 expressed no position concerning Local 723's
labor organization status based on their lack of knowledge about
Local 723.6Included among the garment industry and textile industry em-ployers were those operating warehouses and sweater mills, sewing
contractors and cutting contractors, importers, retail sales enterprises,
sportswear manufacturers, cloth filter bag manufacturers, lingerie
manufacturers, and stuffed toy manufacturers. The group included
jobbers, as well as contractors and manufacturers.7The nonmember employers are A.G.F. Sports, Ltd., LibertyHouse Trading Corporation, and Maramount Corp. These employers
have entered into individual collective-bargaining agreements with
Local 17±18.8In addition to the petitions consolidated in the instant proceeding,the Petitioner ILGWU contemporaneously filed petitions for rep-
resentation of many more WTA members' employees on an indi-
vidual employer unit basis. Some of those petitions may still be
pending in the Region, awaiting this decision.9On December 13, 1989, 18 members of the WTA withdrew fromthat association and formed a new multiemployer bargaining associa-
tion, the Greater New York Metropolitan Employers Association
(Metro). On December 18, 1989, Metro signed a recognition agree-
ment with Local 17±18 agreeing to continue in full force and effect
the existing WTA collective-bargaining agreement until its expiration
on March 18, 1990. Thereafter, in May 1990, Metro and Local 17±
18 reached agreement on a new 3-year contract covering the Metro
employers' production and maintenance employees.are engaged in commerce within the meaning of theNational Labor Relations Act and that it will effectuate
the policies of the Act to assert jurisdiction.II. THELABORORGANIZATIONS
The parties stipulated, and we find, that the Peti-tioner International Ladies' Garment Workers' Union
and its locals, Petitioner Local 810, International
Brotherhood of Teamsters,3Intervenor United Produc-tion Workers Union Local 17±18,4and IntervenorLocal 723, International Brotherhood of Teamsters5arelabor organizations within the meaning of Section 2(5)
of the Act. The labor organizations involved claim to
represent certain employees of the Employers.III. QUESTIONCONCERNINGREPRESENTATION
A question affecting commerce exists concerning therepresentation of certain employees of the Employers
within the meaning of Section 9(c)(1) and Section 2(6)
and (7) of the Act.IV. THEAPPROPRIATEBARGAININGUNITS
A. Factual BackgroundIn 1974, six employers located in the Williamsburghsection of Brooklyn, all of whose employees were rep-
resented for purposes of collective bargaining by the
United Production Workers Union Local 17±18 (Local
17±18), joined together and formed the Williamsburgh
Trade Association (WTA) in order, inter alia, to nego-
tiate and bargain with Local 17±18. The original WTA
members were primarily observant Orthodox Jews who
believed that their special concerns regarding hours of
work, holidays, and other terms and conditions of em-
ployment could best be addressed through multiem-
ployer bargaining with Local 17±18. They also be-
lieved that joining together for multiemployer negotia-
tions would enable them to save legal fees and ex-
penses, gain clout with Local 17±18, and enhance
labor stability by preventing raids from other unions.In March 1975, the WTA and Local 17±18 signedthe first in what would become a series of successive
3-year collective-bargaining agreements covering the
employees of the WTA members. From its inception
with only six employers, the WTA grew quickly and,
as of July 1989, the WTA had approximately 148
member-employers. Those employers were largely en-gaged in the varied aspects of the garment and textileindustries,6but member-employers were also involvedin automobile parts manufacturing, spice preparation
and distribution, wine making, furniture, printing, jew-
elry, meat packing, plastic goods manufacturing, book
binding, chocolate manufacturing, plumbing supply,
frozen food processing, paper goods, lumber yard, pic-
ture frame manufacturing, and light fixture manufac-
turing businesses.During the pendency of this proceeding, the Peti-tioner ILGWU filed numerous petitions seeking rep-
resentation of the production and maintenance employ-
ees of many of the WTA members, as well as several
nonmember employers,7on an individual employerunit basis.8From December 1989 until the expirationof the March 19, 1987±March 18, 1990 collective-bar-
gaining agreement, many members withdrew from the
WTA, resulting in a membership of approximately 92
employers. Subsequently, upon the expiration of the
1987±1990 collective-bargaining agreement between
WTA and Local 17±18, the Petitioner ILGWU filed, as
an alternative to the individual employer petitions, a
petition for representation of the production and main-
tenance employees in the overall WTA bargaining unit
and a petition for representation of the Greater New
York Metropolitan Employers Association9productionand maintenance employees.B. The Parties' ContentionsThe WTA contends that the individual employer pe-titions must be dismissed because an overall WTA unit
is the only appropriate bargaining unit in view of the
long history of multiemployer collective bargaining be-
tween the WTA and Local 17±18. The WTA mem-
bers' employees are all represented by the same union,
Local 17±18, and are covered by the same welfare 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Aggregate Sales/Cool Wear; Amerex Textile Co.; Bellroth KnitSportswear Corp.; Damas Atlantic, Ltd.; Three Scissors, Ltd.; Ele-gant Knitted Headwear, Inc.; Euromoda, Ltd.; J.G. Betterbottom,
Inc.; Linen Star, Inc.; The Skirt Rack, Inc.; Starbright Sportswear,
Inc.; Techknits, Inc.; Worldwide Distribution Service, Inc.; Bedford
Cutting Mills, Inc.; Three Sisters Sportswear, Inc.; and Three Sisters
Apparel, Inc.fund. The WTA further contends that by filing theoverall WTA and Metro petitions, the ILGWU has
conceded that the existing multiemployer, multi-indus-
try unit is appropriate.The WTA emphasizes that the multiemployer unit isoverwhelmingly composed of garment/textile industry
employers whose small shops located within the same
geographic area have the same conditions of employ-
ment. The WTA argues that, although they produce
different products, its members' employees share simi-
lar skill levels, types of work, and employment condi-
tions.The WTA argues that its multiemployer, multi-in-dustry association is similar to other successful multi-
employer, multi-industry bargaining relationships, such
as the Industrial Employers and Distributors Associa-
tion (IEDA) in the San Francisco area, and the Plastic
and Metal Novelty Manufacturers Association in the
New York City area.The WTA also contends that the overall WTA peti-tion must be dismissed or modified because it deviates
from the contractual wall-to-wall multiemployer unit
by seeking representation of only production and main-
tenance employees. The WTA asserts that employees
will have an opportunity to exercise their Section 7
rights if an election is held in the overall unit. Finally,
the WTA argues that specific employers10remainmembers of the WTA because they failed to withdraw
from the WTA in a timely and lawful manner.The Petitioner ILGWU contends that the bargaininghistory between the WTA and Local 17±18 does not
compel the Board to find the multiemployer, multi-in-
dustry unit appropriate. ILGWU argues that such mul-
tiemployer, multi-industry units are not appropriate be-
cause the employees' Section 7 rights are hindered
without affording them the advantages inherent in sin-
gle-industry, multiemployer units. The ILGWU asserts
that the legislative history of the Act shows that Con-
gress intended multiemployer bargaining to be limited
to single-industry groups, and that, likewise, the Su-
preme Court's approval of multiemployer bargaining
through the years has been single industry only.ILGWU contends that multi-industry bargaining nec-essarily results in lowest common denominator con-
tracts lacking clauses that are specific to any one in-
dustry. ILGWU points out that the IEDA agreement,
relied on by the WTA, demonstrates the difficulties of
multi-industry bargaining: almost half of the IEDA
members have separate agreements with the unions to
address industry-specific concerns. ILGWU asserts thatthe union attempted to split the Plastic and Metal Nov-elty Manufacturers into a plastics group and a metals
group. Further, ILGWU emphasizes that the Plastic
and Metal Novelty contract does not contain provisions
establishing job classifications or minimum rates.ILGWU contends that the garment industry is par-ticularly inappropriate for mixed-industry multiem-
ployer bargaining, and notes that neither the IEDA nor
the Plastic and Metal Novelty group include any gar-
ment industry employers.The ILGWU argues in the alternative that if an elec-tion is directed in the overall WTA unit, that the office
clericals must be excluded. Finally, the ILGWU argues
that, in any event, elections must be held at the non-
member employers, A.G.F. Sports, Liberty House
Trading Corporation, and Maramount, because those
petitions were pending during the relevant window pe-
riods.Nonmember Employers A.G.F. Sports, LibertyHouse Trading Corporation, and Maramount Corp.
argue that the individual petitions filed for representa-
tion of their employees are subject to contract bars.Individual Employers Aggregate Sales/Cool Wear,Damas Atlantic, Ltd., Three Scissors, Ltd., Elegant
Knitted Headwear Co., Inc., Bedford Cutting Mills,
Three Sisters Apparel, Inc., and Three Sisters Sports-
wear, Inc. contend that they have withdrawn or been
expelled from membership in the WTA, and are no
longer bound by the WTA/Local 17±18 collective-bar-
gaining relationship.C. Discussion and Conclusions1. The unit scope issueSection 9(b) of the Act provides that ``[t]he Boardshall decide in each case whether, in order to assure
to employees the fullest freedom in exercising the
rights guaranteed by this Act, the unit appropriate for
the purposes of collective bargaining shall be the em-
ployer unit, craft unit, plant unit or subdivision there-
of.'' In Shipowners' Assn. of the Pacific Coast, 7NLRB 1002 (1938), review denied sub nom. AFL v.NLRB, 103 F.2d 933 (D.C. Cir. 1939), affd. 308 U.S.401 (1940), the Board, with Supreme Court approval,recognized the appropriateness of a multiemployer bar-
gaining unit. Determining whether a unit is appropriate
for bargaining requires the Board to balance the com-
peting interests of ``insuring to employees their rights
to self-organization and freedom of choice in collective
bargaining and of fostering industrial peace and sta-
bility through collective bargaining.'' KalamazooPaper Box Corp., 136 NLRB 134, 137 (1962).The cornerstone of the Board's policies on appro-priateness of bargaining units is the community-of-in-
terest doctrine, which operates ``to group together only
employees who have substantial mutual interests in
wages, hours, and other conditions of employment.'' 511MARAMOUNT CORP.11In other situations, the Board has found bargaining history notto be determinative of unit appropriateness. See, e.g., Burns Inter-national Security Service, 257 NLRB 387, 388 (1981).12Unit determinations, by their nature, are highly fact specific. SeeNLRB v. WKRG-TV, 470 F.2d 1302, 1311 (5th Cir. 1973) (``deter-mination of a unit's appropriateness will invariably involve factual
situations peculiar to the employer and unit at issue''). In reaching
our conclusion, we rely on the particular circumstances of this case.
We express no view on the appropriateness of multiemployer, multi-
industry bargaining units, or on whether the garment industry is in-
appropriate for mixed-industry, multiemployer units.13For example, the minimum starting wage rate for employeescovered by the 1984±1987 and 1987±1990 WTA/Local 17±18 col-
lective-bargaining agreements was the prevailing Federal or New
York State minimum wage rate, whichever is higher. Annual hourly
wage increases for covered employees averaged $0.15. WTA's exec-
utive director testified that he did not know whether employees of
the various WTA employers working as sewing machine operators,
pressers, cutters, or shipper/receivers received any wage rate other
than the uniform minimum wage rate.14With these facts in mind, Member Oviatt observes that while itis possible in multiemployer, multi-industry bargaining that the em-
ployees in some lower paying industries might benefit by having acontract that also covered employees in certain higher paying indus-
tries, e.g., if the multi-industry contract contained economic terms
reflecting the ``pull'' of the higher paying industries, that is not the
case here. Thus, it would appear that bargaining in this multiem-
ployer, multi-industry unit has not inured to the benefit of the di-
verse groups of employees. Burns, supra, 257 NLRB 388.15 NLRB Ann. Rep. 39 (1950). ``Such a mutuality ofinterest serves to assure the coherence among employ-
ees necessary for efficient collective bargaining and atthe same time to prevent a functionally distinct minor-
ity group from being submerged in an overly large
unit.'' Allied Chemical & Alkali Workers v. PittsburghPlate Glass Co., 404 U.S. 157, 172±173 (1971).The instant case presents us with the task of bal-ancing employees' Section 7 rights of self-organization
and freedom of choice against the interest of stability
in labor relations, by requiring us to decide whether to
give controlling weight to the long history of collective
bargaining between the WTA and Local 17±18 in the
face of the individual employer unit petitions.11Forthe reasons set forth below, we find that the balance
should be struck in favor of the employees' Section 7
rights.12The filing of numerous individual petitions in the in-stant proceeding evidences that employees are seeking
to exercise their fundamental Section 7 rights to self-
organization and freedom of choice in collective bar-
gaining. These petitions request elections on an em-
ployer-by-employer basis, and Section 9(b) of the Act,
quoted above, specifically recognizes that an ``em-
ployer'' unit is appropriate for the purposes of collec-
tive bargaining. Such a unit is clearly appropriate be-
cause there is likely to be a strong community of inter-
est among the persons employed by the same employer
in connection with the same enterprise at the same lo-
cation.By contrast, apart from the fact that they have acommon bargaining representative, the employees in
the existing WTA unit appear to enjoy no special com-
munity of interest. In reaching this conclusion, we rely
in particular on the following factors.First, there is a wide diversity of businesses amongthe employer-members of the WTA. As noted above,
the WTA membership has included employers in-
volved in businesses ranging from garment and textile
manufacturing to food processing, and from lumber
yards to automobile parts, to name just a few.Second, the WTA unit is somewhat geographicallydiverse. The various members' shops are scattered be-
yond the New York City boroughs to suburban coun-
ties in New York and New Jersey.Third, there is no evidence of contact among theemployees of the various WTA employers, of em-
ployee interchange or transfers, of integration of work
functions, or of common supervision. The only point
of intersection in their terms and conditions of employ-
ment has developed from the fact that their employers
joined the WTA.Finally, and most significantly, notwithstanding thefact that WTA employers operate in differing indus-
tries, the WTA/Local 17±18 contracts over the years
have failed to reflect any particular industry-specific
concerns. Further, there have been no riders or supple-
mental agreements between Local 17±18 and any of
the employer-members to address these concerns on a
shop-by-shop basis. We find these circumstances to be
particularly troubling in light of the testimony of the
parties' expert witnesses that industry-specific factors
play a crucial role in determining wages, as well as job
classifications, promotions, health and safety, and other
contract provisions. Our own experience, based on our
review of numerous collective-bargaining agreements,
is entirely consistent with this expert testimony. The
absence of such industry-specific contractual terms13strongly suggests to us that, if bargaining on the basis
of the existing WTA unit has advanced the statutory
interest in stable labor relations, it has done so at the
expense of employee interests. Burns Security Service,257 NLRB 387, 388 (1981).14Considering all these factors and noting that the Actexpressly dictates that employee freedom of choice
must be considered in any unit determination, we find
that the WTA has not presented adequate justification
for deeming the historical pattern of bargaining to be
a bar to the instant petitions. In contrast to the single-
employer units petitioned for, the existing WTA unit
is a heterogeneous aggregation of distinct groups of
employees with widely differing interests and con-
cerns.Our reasoning applies with even greater force withrespect to the newly-formed Metro unit, which consists
of 18 employers that had withdrawn from the WTA. 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15Member Oviatt finds that the garment industry is especially in-appropriate for mixed-industry, multiemployer units because Con-
gress has prescribed special statutory provisions to address unique
problems in this industry. The garment industry proviso to Sec. 8(e)
of the Act creates an absolute statutory exemption from the proscrip-
tions of Secs. 8(e) and 8(b)(4)(B) for agreements involving employ-
ers working on the goods or premises of a jobber or manufacturer
or performing parts of an integrated process of production in the ap-
parel and clothing industry. Because of the integrated production
process used by garment industry employers, Congress enacted the
second proviso to Sec. 8(e) to protect garment industry agreements
that prevent jobbers or manufacturers from subcontracting part of the
manufacturing process to sweatshops where disadvantaged employ-
ees worked for substandard wages and working conditions. The
Board has recognized that Congress ``specifically authorized garment
industry union to engage in otherwise prohibited conduct for the pur-
pose of forcing jobbers to execute agreements requiring them to use
only union contractors.'' Joint Board of Coat, Suit & Allied GarmentWorkers, 212 NLRB 735, 738 (1974).The multiemployer, multi-industry units at issue in this proceedinginclude both garment and nongarment industry employers, thereby
precluding garment industry employees from availing themselves of
these special protections under the Act. For these reasons, Member
Oviatt finds such units to be particularly inappropriate in this case.
He also notes the absence of meaningful legislative history on multi-
industry units generally.16Inasmuch as the Petitioner has maintained the position that itfiled the overall petitions for the WTA and Metro units only as a
fallback in the event that the individual employer petitions were dis-
missed, we shall dismiss the petitions for overall units in Cases 29±
RC±7556 and 29±RC±7557.In these two petitions, the Petitioner ILGWU sought to representa unit of production and maintenance employees rather than the
wall-to-wall unit encompassed by the recently expired contract be-
tween the WTA and Local 17±18. In view of our decision in this
case, we find it unnecessary to decide whether the petitioned-for
overall production and maintenance unit is appropriate.Further, we find it unnecessary to pass on the WTA membershipstatus of the various Employers claiming to have withdrawn or to
have been expelled from the WTA.17The petitioned-for units are as follows:Maramount, 29±RC±6754Included: All production and maintenance, shipping and re-ceiving, sanitation employees and trucking employees.Excluded: All office clerical employees, guards and super-visors as defined in the Act.B.J. Paper, 29±RC±6760Included: All production and maintenance employees em-ployed by the employer at his 544 Park Avenue, Brooklyn,
NY location.Excluded: All office clericals, supervisors, salespeople, tech-nical people and guards as defined in the Act.Durlacher, 29±RC±6762Included: All production and maintenance employees em-ployed by the employer at his 47±11 Van Dam Street, Long
Island City, NY location.Excluded: All office clericals, supervisors, salespeople, tech-nical people and guards as defined in the Act.Liberty House Trading, 29±RC±6781Included: All production and maintenance, shipping and re-ceiving, sanitation employees.Excluded: All office clerical employees, guards and super-visors as defined in the Act.A.G.F. Sports, 29±RC±6782Included: All production and maintenance, shipping and re-ceiving, sanitation employees.Excluded: All office clerical employees, guards and super-visors as defined in the Act.Gel Spice, 29±RC±6783Included: Shipping, receiving, grinding, packing employeesand all other production and maintenance employees.Excluded: All office clerical employees, professional em-ployees, truck drivers, mechanics, guards and supervisors as
defined by the Act.Lynch Novelty, 29±RC±6784Included: Production and maintenance workers.Nova Clutch, 29±RC±6799 and 29±RC±7481Included: All production, maintenance and shipping employ-ees.Excluded: Supervisors, office clericals and guards.Marlin Steel Products, 29±RC±7168Included: All production, maintenance, shipping and receiv-ing employees employed by the Employer.Excluded: All office clerical employees, guards and super-visors as defined in the Act.Three Sisters Apparel, 29±RC±7172Included: All production and maintenance workers includingmachine operators, floor workers, shipping and receiving
workers.Excluded: Clerical employees, guards and supervisors.Bedford Cutting Mills, 29±RC±7173Included: All production and maintenance workers includingcutters, table helpers, floor workers, shipping and receiving
workers.Excluded: Clerical employees, guards and supervisors.18At various times during the hearing, the hearing officer re-minded the parties that the hearing was supposed to provide them
the opportunity to make a comprehensive record on all the relevant
issues in the case, including eligibility issues. On February 15, 1990,
the Regional Director so advised the parties in writing.See footnote 9, supra. This unit suffers from all of theinfirmities of the WTA unit and is not even supported
by the factor of bargaining history.15Accordingly, wefind that the multiemployer, multi-industry Metro unit
does not warrant the dismissal of individual employer
unit petitions.162. The contract-bar issueRegarding the A.G.F., Liberty House, andMaramount petitions, we agree with the PetitionerILGWU that even though those petitions may have
been premature as originally filed, based on then-exist-
ing independent collective-bargaining agreements with
Local 17±18, the petitions remained pending in this
proceeding during the relevant window periods for
each of the independent contracts. Therefore, we find
no contract bar to the petitions. See Royal Crown ColaBottling Co., 150 NLRB 1624 (1965).3. The unit composition issueThe Petitioners have petitioned for representation ofthe production and maintenance employees of eachemployer.17A production and maintenance unit is aclassic appropriate unit, and the record contains no evi-
dence that any of the petitioned-for production and
maintenance units is not appropriate.18Accordingly,we shall direct that elections be held in the petitioned-
for individual employer units. 513MARAMOUNT CORP.ORDERIt is ordered that the petitions in Cases 29±RC±7556and 29±RC±7557 are dismissed.ITISFURTHERORDERED
that Case 29±RC±6754 isremanded to the Regional Director for the purpose of
taking further action in accord with this decision.[Direction of Elections omitted from publication.]